Gray, C. J.
The trust deed clearly manifests and asserts the intent of the grantor that his wife should have the whole equitable estate in the premises during her natural life; and that upon her death, and not before, the remainder should be conveyed to the grantor if living, or, if dead, to his heirs. The plaintiff, as his heir at law, has therefore no right to a conveyance of the land or to the income or possession thereof, during her life; and the question of the title to the remainder cannot be decided until her death.

Bill dismissed with costs.